PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LeBlang, Dennis
Application No. 15/090,460
Filed: 4 Apr 2016
For SPACER BRACES IN TANDEM FOR WALLS, JOISTS & TRUSSES

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the eighth renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e), filed on June 16, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to 11 prior-filed provisional applications and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to three nonprovisional applications.  

The eighth renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

On September 25, 2018, an initial petition pursuant to 37 C.F.R. 
§§ 1.78(c) and 1.78(e) was received along with both an ADS and a statement that is being construed as the statements required by 37 C.F.R. §§ 1.78(c)(3) and 1.78(e)(3).  On January 4, 2019, the $1000 petition fee was received.  The initial petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was dismissed via the mailing of a decision on February 13, 2019.  

A renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on August 11, 2019 and was dismissed via the mailing of a decision on September 6, 2019.

A second renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on September 15, 2019 and was dismissed via the mailing of a decision on November 4, 2019.

A third renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on December 14, 2019 and was dismissed via the mailing of a decision on July 29, 2020.

A fourth renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on August 11, 2020 and was dismissed via the mailing of a decision on September 2, 2020.

A fifth renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) was filed on April 14, 2021, and was dismissed via the mailing of a decision on April 29, 2021.

A sixth renewed petition pursuant to 37 C.F.R. §§ 1.78(c) was filed on May 5, 2021, and was dismissed via the mailing of a decision on May 21, 2021 which set forth a plurality of deficiencies.  

A seventh renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e was filed on May 24, 2021, and was dismissed via the mailing of a decision on June 4, 2021 which set forth a plurality of deficiencies.  

With this eighth renewed petition, items (3) of both 37 C.F.R. 
§§ 1.78(c) and (e) has been satisfied.

To date, items (2) and (3) of both 37 C.F.R. §§ 1.78(c) and (e) are satisfied and the first requirement remains unsatisfied.

Regarding requirement (1) of both 37 C.F.R. §§ 1.78(c) and (e), 37 C.F.R. §§ 1.78(a)(3) and (d)(2) each requires the reference to each prior-filed application to be included in an Application Data Sheet (ADS).  Consequently, a corrected/updated ADS was included with the eighth renewed petition.  However, it cannot be entered for the following two reasons:

First, the third-listed benefit claim on the fourth page contains an erroneous strike-through marking that indicates material that is not part of USPTO records should be removed from the same: 


    PNG
    media_image2.png
    37
    160
    media_image2.png
    Greyscale


MPEP § 601.05(a)(II) sets forth, in pertinent part:

Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt (emphasis added).

All changes to the corrected/updated ADS included on seventh renewed petition should be marked in relation to the most recent filing receipt was mailed on October 18, 2016 and sets forth, in pertinent part:


    PNG
    media_image3.png
    61
    679
    media_image3.png
    Greyscale


See also Comment 53 in Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776, 48807 (August 14, 2012),1 which sets forth, in toto:

Comment 53: One comment questioned whether a supplemental application data sheet that is the first filed application data sheet must be underlined in its entirety or whether only the information that is different from the information that the Office currently has in its records must be underlined.  One comment recommended that § 1.76 be simplified as it is extensive and burdensome. The comment stated that it is not easy to prepare a supplemental application data sheet since the Office does not provide a supplemental application data sheet form.

Response: In response to the comments, the Office is discarding the notion of the ‘‘supplemental’’ application data sheet. The first filed application data sheet would not need to contain any markings unless
information is being updated or corrected. Additionally, an application data sheet included with an initial submission under 35 U.S.C. 371 would not need to contain any markings. An application data sheet that is updating or correcting information must identify the information that is being changed with underlining for insertions, and strike-through or brackets for text removed.

Emphases added.

Second, the decision mailed on May 21, 2021 set forth the following on the fourth page:

Third, this application, 15/090,460, was filed on or after March 16, 2016 (the actual filing date is April 4, 2016) and therefore this application was examined under the first inventor to file provisions of the AIA .  Permitting the entry of four applications that were each filed prior to March 16, 2013 (13/398,243; 61/629,552; 61/228,044; and, 12/456,707) would result in a change to the statutory framework to the pre-AIA  first-to-invent provisions, which may result in additional prior art being applicable.  However, the issue fee was received on July 15, 2019 and therefore no additional examination will be undertaken.

In order to secure the benefit of these four applications, Applicant must file a petition to withdraw from issue with an RCE and the associated fee. Alternatively, if this application issues as a patent, the filing of a reissue application will be necessary (Certificate of Correction practice is not available since it does not entail further examination) (emphasis included).

The undersigned has reviewed the eighth renewed petition, and has not located any discussion of this matter.

Any reply should include a cover letter entitled “Ninth Renewed Petition pursuant to 37 C.F.R. §§ 1.78(c) and (e).”  

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 The Federal Register notice is viewable here: https://www.gpo.gov/fdsys/pkg/FR-2012-08-14/pdf/2012-17907.pdf 
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply